Case 17-11418-JDW          Doc 36         Filed 04/30/20 Entered 04/30/20 09:53:53            Desc Main
                                         Document      Page 1 of 2

                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: CARONN MALONE                                                     CHAPTER 13

DEBTOR                                                                   CASE NO. 17-11418-JDW

     RESPONSE TO TRUSTEE’S MOTION TO MODIFY CONFIRMED PLAN [DKT. # 35]


        COMES NOW, Caronn Malone, by and through his attorney of record and in response to the

Trustee’s Motion To Dismiss and would show as follows:

1.      The Debtor admits the allegations in Paragraph #1.

2.      The Debtor admits the allegations in Paragraph #2 and would state that undersigned counsel has

        attempted to contact Denali 2016-2 Trust (the “Creditor”) and Assets Recovered LLC, the

        Creditor’s Agent (“Agent”) regarding the issue via certified letter dated March 5, 2020. The

        return receipt is dated 3/11/20. However, no further action has been taken by the Creditor or its

        Agent.

3.      According to the Secretary of State for the State of Texas, Assets Recovered, LLC, has

        “forfeited” its existence. Further attempts are being made to contact the Creditor and its

        Registered Agent in Delaware.

4.      The Debtor objects to the plan being modified by the Trustee, and states he needs the vehicle to

        commute to and from work.

        WHEREFORE, PREMISES CONSIDERED, Debtor prays, upon a hearing hereon, this Court

deny Trustee's Motion To Modify the Confirmed Plan. Debtor prays also for such other relief, general or

specific, to which he may be entitled.

                                                 RESPECTFULLY SUBMITTED,

                                                 /s/ Robert H. Lomenick
                                                 KAREN B. SCHNELLER, MSB #6558
                                                 ROBERT H. LOMENICK, JR., MSB #104186
                                                 SCHNELLER & LOMENICK, P.A.
                                                 126 N. Spring Street
                                                 Post Office Box 417
                                                 Holly Springs, MS 38635
                                                 Phone: (662)252-3224/karen.schneller@gmail.com
                                                 rlomenick@gmail.com
Case 17-11418-JDW          Doc 36     Filed 04/30/20 Entered 04/30/20 09:53:53              Desc Main
                                     Document      Page 2 of 2


                                    CERTIFICATE OF SERVICE

        I, Robert H Lomenick, Attorney for Debtor, do hereby certify that I have this day forwarded, a
true and correct copy of the above and foregoing Response, either by electronic means or by United
States Mail to the following:

Locke Barkley
Chapter 13 Trustee, via ECF

Office of U.S. Trustee, via ECF

        This the 30th day of April, 2020

                                                /s/ Robert Lomenick
                                                KAREN B. SCHNELLER
                                                ROBERT LOMENICK
